DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2, the claim recites “a ratio SiN:H of the number of SiN atoms to the number of H atoms” at line 2 of the claim.  The term “SiN atom” renders the claim indefinite.  It is unclear if this ratio is counting the number of Si and N atoms separately (i.e. 5 Si atoms and 5 N atoms would be 10 ‘SiN’ atoms) or together (i.e. 5 Si atoms and 5 N atoms would be 5 SiN ‘atoms’).  For example taking SiN:H that is 50% H by number of atoms (and thus approximately 25% Si and 25% N) could be calculated as 1:1 taking the number of atoms of Si and N separately or 1:2 when taking the number of atoms of Si and N together.  For the purposes of examination with regard to the prior art, the latter interpretation will be used.  
Claims 11-18 depend from claim 2 and inherit its deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 9, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton et al. ("Field-Effect Mobility of Organic Polymer Thin-Film Transistors," Chem. Mater., Vol 16, 2004, pages 4699-4704, cited by applicant).
With regard to claim 1, Hamilton teaches, in Fig 1, an organic thin film transistor comprising: a gate electrode (Cr-Gate electrode); an insulating film (Gate insulator) that is formed to cover the gate electrode; an organic semiconductor layer (FST2) that is formed on the insulating film; and a source electrode and a drain electrode (ITO) that are formed on the organic semiconductor layer, wherein the insulating film includes an inorganic film consisting of SiNH (see figure).
With regard to claim 3, Hamilton teaches, in Fig 1, that a thickness of the inorganic film is 1 nm to 100 nm (see figure).
With regard to claim 4, Hamilton teaches, in Fig 1, that an organic layer (Planarization) is provided on the gate electrode side of the inorganic film.
With regard to claim 5, Hamilton teaches, in Fig 1, that a thickness of the organic layer is 0.01 μm to 1 μm (see figure).
With regard to claim 6, Hamilton teaches, in Fig 1, that a glass transition temperature of the organic layer is 200° C or higher (glass transition temperature of BCB is 350° C).
With regard to claim 8, Hamilton teaches, in Fig 1, that a support (Substrate) that supports the gate electrode, the insulating film, the organic semiconductor layer, the source electrode, and the drain electrode is provided.
With regard to claim 9, Hamilton teaches, in Fig 1, a method of manufacturing the organic thin film transistor according to claim 1, the method comprising: a gate electrode forming step of forming a gate electrode on a support; an insulating film laminating step of laminating an insulating film on the gate electrode; an organic semiconductor layer forming step of forming an organic semiconductor layer on the insulating film; and a source-drain electrode forming step of forming a source electrode and a drain electrode on the organic semiconductor layer, wherein the insulating film includes an inorganic layer consisting of SiNH (see page 4700, Section II).
With regard to claim 19, Hamilton teaches, in Fig 1, that an organic layer (Planarization) is provided on the gate electrode side of the inorganic film.
With regard to claim 20, Hamilton teaches, in Fig 1, that a thickness of the organic layer is 0.01 μm to 1 μm (see figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. ("Field-Effect Mobility of Organic Polymer Thin-Film Transistors," Chem. Mater., Vol 16, 2004, pages 4699-4704) in view of Saki (US 2016/0079405).
With regard to claim 2, Hamilton teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Hamilton does not explicitly teach that a ratio SiN:H of the number of SiN atoms to the number of H atoms in the inorganic film is 1:0.7 to 2.
Saki teaches that the concentration of H in SiN films impacts internal stress and electrical characteristics ([0037]-[0049]).
Therefore, it would have been obvious to the ordinary artisan that the concentration of H in SiN films of Hamilton would impact the electrical properties of the device as taught by Saki.
The specific claimed concentration, absent any criticality, is only considered to be the “optimum” concentration disclosed by Hamilton/Saki that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired electrical characteristics, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the claimed H concentration is used, as already suggested by Hamilton/Saki.
Since the applicant has not established the criticality (see next paragraph) of the concentration stated and since these concentrations are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Hamilton/Saki.
Please note that the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 7, Hamilton teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Hamilton does not explicitly teach that a second inorganic film consisting of SiO2 is provided on a surface on the organic semiconductor layer side of the inorganic film.
Saki teaches, in Fig 1, that a second inorganic film (42) consisting of SiO2 ([0029]) is provided on a surface on the organic semiconductor layer side of the inorganic film (41) to provide, “a portion thereof disposed between the source electrode 22 and the first FP electrode 31, a portion thereof disposed between the drain electrode 23 and the first FP electrode 31, and a portion thereof disposed over the first FP electrode 31,” ([0029]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Hamilton with the second inorganic film of Saki to separate electrical connections made to device elements.
With regard to claim 11, Hamilton teaches, in Fig 1, that a thickness of the inorganic film is 1 nm to 100 nm (see figure).
With regard to claim 12, Hamilton teaches, in Fig 1, that an organic layer (Planarization) is provided on the gate electrode side of the inorganic film.
With regard to claim 13, Hamilton teaches, in Fig 1, that a thickness of the organic layer is 0.01 μm to 1 μm (see figure).
With regard to claim 14, Hamilton teaches, in Fig 1, that a glass transition temperature of the organic layer is 200° C or higher (glass transition temperature of BCB is 350° C).
With regard to claim 15, Saki teaches, in Fig 1, that a second inorganic film (42) consisting of SiO2 ([0029]) is provided on a surface on the organic semiconductor layer side of the inorganic film (41).
With regard to claim 16, Hamilton teaches, in Fig 1, that a support (Substrate) that supports the gate electrode, the insulating film, the organic semiconductor layer, the source electrode, and the drain electrode is provided.
With regard to claim 17, Hamilton teaches, in Fig 1, a method of manufacturing the organic thin film transistor according to claim 1, the method comprising: a gate electrode forming step of forming a gate electrode on a support; an insulating film laminating step of laminating an insulating film on the gate electrode; an organic semiconductor layer forming step of forming an organic semiconductor layer on the insulating film; and a source-drain electrode forming step of forming a source electrode and a drain electrode on the organic semiconductor layer, wherein the insulating film includes an inorganic layer consisting of SiNH (see page 4700, Section II).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. ("Field-Effect Mobility of Organic Polymer Thin-Film Transistors," Chem. Mater., Vol 16, 2004, pages 4699-4704) in view of Kimura (JP 2007-027525).
With regard to claim 10, Hamilton teaches most of the limitations of this claim, as set forth above with regard to claim 9.
Hamilton does not explicitly teach that in the insulating film laminating step, a transfer type laminated film including a substrate and a transfer layer that includes the inorganic layer formed on the substrate is laminated on the gate electrode and subsequently the substrate is peeled off from the transfer layer such that the insulating film is laminated on the gate electrode.
Kimura teaches, in Fig 3, that in the insulating film laminating step, a transfer type laminated film (31, 33, 35) including a substrate (31) and a transfer layer (33, 35) that includes the inorganic layer (35) formed on the substrate is laminated on the gate electrode (39) and subsequently the substrate is peeled off from the transfer layer such that the insulating film is laminated on the gate electrode (see figures) to provide a manufacturing method to have, “a gate insulation film having small surface roughness,” (Abstract, Problem to be Solved).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Hamilton with the insulating film laminating step of Kimura to provide a gate insulating film having small surface roughness.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. ("Field-Effect Mobility of Organic Polymer Thin-Film Transistors," Chem. Mater., Vol 16, 2004, pages 4699-4704) in view of Saki (US 2016/0079405) and Kimura (JP 2007-027525).
With regard to claim 18, Hamilton/Saki teach most of the limitations of this claim, as set forth above with regard to claim 17.
Hamilton/Saki do not explicitly teach that in the insulating film laminating step, a transfer type laminated film including a substrate and a transfer layer that includes the inorganic layer formed on the substrate is laminated on the gate electrode and subsequently the substrate is peeled off from the transfer layer such that the insulating film is laminated on the gate electrode.
Kimura teaches, in Fig 3, that in the insulating film laminating step, a transfer type laminated film (31, 33, 35) including a substrate (31) and a transfer layer (33, 35) that includes the inorganic layer (35) formed on the substrate is laminated on the gate electrode (39) and subsequently the substrate is peeled off from the transfer layer such that the insulating film is laminated on the gate electrode (see figures) to provide a manufacturing method to have, “a gate insulation film having small surface roughness,” (Abstract, Problem to be Solved).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Hamilton/Saki with the insulating film laminating step of Kimura to provide a gate insulating film having small surface roughness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJ R GUPTA/Primary Examiner, Art Unit 2829